                                                                                   18-82436-CRJ13
                                                                                                1
                      UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA - NORTHERN DIVISION

  In the Matter of:
   Gary Cooper                            }     Case No: 18-82436-CRJ13
      PLAINTIFF,                          }     AP No: 19-80071-CRJ
   VS.                                    }
   Avadian Credit Union                   }
   BSI Financial Services                 }
      DEFENDANTS,



                                        ORDER
This matter came before the Court on Monday, October 07, 2019 10:00 AM, for a hearing on the
following:
     RE: Doc #13; Motion to Dismiss Adversary Proceeding Filed by Defendants BSI Financial
     Services and Avadian Credit Union
Proper notice of the hearing was given and appearances were made by the following:
     John C. Larsen, attorney for Gary Cooper (Plaintiff)
     Michele T. Hatcher (Trustee)


It is therefore ORDERED, ADJUDGED and DECREED that:

   The Motion to Dismiss Adversary Proceeding Filed by Defendants BSI Financial Services
   and Avadian Credit Union is DENIED without prejudice for the reasons stated on the record.

Dated: 10/07/2019                                   /s/ CLIFTON R. JESSUP JR.
                                                    CLIFTON R. JESSUP JR.
                                                    United States Bankruptcy Judge




        Case 19-80071-CRJ      Doc 19   Filed 10/07/19 Entered 10/07/19 12:44:15      Desc Main
                                        Document     Page 1 of 1
